NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                             MAY 29 2014

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

ELENA DANILOVA,                                  No. 10-72556

              Petitioner,                        Agency No. A099-863-767

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted May 16, 2014**
                             San Francisco, California

Before: SILVERMAN and GOULD, Circuit Judges, and LEMELLE, District
Judge.***

       Elena Danilova petitions for review of the Board of Immigration Appeals’

(“BIA”) decision affirming an Immigration Judge’s denial of her applications for

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Ivan L.R. Lemelle, District Judge for the U.S. District
Court for the Eastern District of Louisiana, sitting by designation.
asylum, withholding of removal, and protection under the Convention Against

Torture (“CAT”). We review the factual determinations of the BIA for substantial

evidence. Smolniakova v. Gonzales, 422 F.3d 1037, 1044 (9th Cir. 2005). We

have jurisdiction under 8 U.S.C. § 1252(a)(1), and we deny the petition.

      First, the evidence brought forth by Danilova is not sufficient to compel the

conclusion that political opinions imputed to her by reason of having a Chechen

boyfriend were “a central reason” for the mistreatment she suffered in Moldova. 8

U.S.C. § 1158(b)(1)(B)(i). Substantial evidence supports the BIA’s determination

that the Moldovan authorities were involved in a bona fide investigation into the

boyfriend’s alleged criminal activities. Substantial evidence also supports the

BIA’s conclusion that ethnic slurs used by police while mistreating Danilova did

not show that her interracial relationship, rather than investigation of crime, was

the reason for the Moldovan authorities’ interest in her. See Parussimova v.

Mukasey, 555 F.3d 734, 741-42 (9th Cir. 2009); Dinu v. Ashcroft, 372 F.3d 1041,

1044 (9th Cir. 2004). We affirm the BIA’s determination that Danilova was not

eligible for asylum or withholding because she did not show a sufficient nexus

between her mistreatment and a protected ground such as political opinions

allegedly imputed to her.




                                         -2-
      Second, Danilova’s evidence is also not sufficient to compel the conclusion

that it is “more likely than not” that she would be tortured upon her return to

Moldova. Kamalthas v. I.N.S., 251 F.3d 1279, 1284 (9th Cir. 2001) (quoting 8

C.F.R. § 208.16(c)(2)). The BIA expressly evaluated what would be necessary for

such torture to occur. Danilova’s theory of torture relied on speculation that the

Moldovan authorities might remain interested in Danilova, that she might be

arrested upon her return, that a police officer might seek to mistreat her, despite

laws against such mistreatment, and that the level of mistreatment might rise to the

level of torture. The BIA further explained that Danilova had not demonstrated

that the past incident of physical abuse of her was more than an isolated case of

mistreatment by a rogue officer. The BIA’s conclusion that Danilova did not show

that it was more likely than not that she would face torture upon return to Moldova

was supported by substantial evidence.

      PETITION FOR REVIEW DENIED.




                                          -3-